 In the MatterOf REUBENGORDONSHOECO.,INC.,.EMPLOYERandBOOT&SHOEWORKERS UNION,LOCAL 141, AFL, PETITIONERCase No. 1-RC-631.-Decided April 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H. Wood,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certain,employees of the Employer.3.The question concerning representation :Since 1936 the Petitioner has had contracts with the Employercovering its production employees.The latest of these contracts was,executed on August 2, 1948, for a term of 3 years and is still in effect.On January 11, 1950, the Petitioner filed the instant petition, assertingthat it is currently recognized by the Employer as the representative-of its employees and desires certification under the Act.There is nothe Petitioner precludes the existence of a question concerning repre-sentation, nor could such a contention be maintained. In the case ofGeneral Box Company,lthe Board stated that notwithstanding an em-ployer's current recognition of a petitioner, a question concerning rep-resentation is created if a petitioner, as in the instant case, asserts its182 NLRB 678.89 NLRB No. 40.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority standing, expresses a desire to secure a certificate, and files a.formal petition for certification with the Board.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.'From the entire record in this case, including the briefs filed bythe Petitioner and the Intervenor,3 it appears that the only questionnow in dispute is the effect that the possible certification of the Inter-venor would have on the bargaining and contractual rights and dutiesof the parties.While announcing its intention to hold the Employerto the existing contract until its stated expiration date, regardless of'the outcome of the election, the Petitioner contends that the questionof the legal effect on the contract of a certification of the Intervenoris not now properly before the Board.The Employer's position isthat if the Petitioner insists on holding the Employer to the 1948contract, the Employer will consider itself bound thereby.The Intervenor contends, on the other hand, that certification wouldvest it with all the bargaining and contractual rights of the Petitioner,-and that this contention is supported by Board decisions..The Board has normally refrained from prejudging the effect of-any certification it might issue on the future collective bargaining andcontractual status of the parties.This policy was restated by the-majority of the Board in a recent case,4 where an election was directedduring the term of a contract among the employees covered by thecontract.The majority of the Board there said :With regard to the duty of the Employer and the representativeof its employees to bargain now or in the future upon the basisof the current or for a new contract, we do not believe it to be-this Board's function, in a representation proceeding, to pass uponthis issue.We find it necessary to determine here only the,question of representation as required by Section 9 (c) of theAct.The impact of the resolution of that question upon the col--lective bargaining duties and rights of the Employer, the em--ployees, and the labor organizations must be determined by theapplication of other provisions of the Act, in the light of a factual,situation not now before us.2 The 1948 contract, mentioned above, was not asserted by any party as a bar either to.the petition or to the intervention of the Intervenor in this proceeding.Evidence was,however, presented at the hearing as to whether the 3-year term of the 1948 contractconformed to industry custom.Such evidence is relevant only to a determination whetherthe contract is a bar to the Intervenor's participation in this proceeding, a matter whichis not here in issue.Accordingly, there is no need for us to consider such evidence, or tomake any findingthereon.i'United Shoe Workers of America, CIO.4 Boston Machine Works Company,89 NLRB 59. REUBEN GORDON SH6E CO., INC.303We therefore reject the Intervenor's request for a prejudgment bythe Board at this time of the legal impact of a possible certification of'the Intervenor on the rights and duties of the parties in this case.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaning,ofSection 9 (b) of the Act : All production employees at the Em-ployer's Philadelphia, Pennsylvania, plant, excluding maintenanceemployees,.office help, guards, watchmen, working foremen, workingforeladies, and other supervisors.5DIRECTION OF ELECTION 6As part. of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region.in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll -period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Boot & Shoe Workers Union, Local 141, AFL.This unit-description was agreetl.to by the parties,and conforms substantially to theunit for which the Petitioner has bargained with the Employer since 1936.°By Order dated April 20, 1950, theBoard granted the Intervenor,United Shoe Workersz,.,of America;"CIO; iiermission to witi]draw Yta name from the ballot.